|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

PAR|S LAVAR GANTZ, : Civi| No. 3:19-cv-58
Petitioner (Judge Mariani)
v.

JOHN WETZEL, MARK GARMAN,
PA STATE ATTORNEY GENERAL,

Respondents
ORDER
AND NGW, this Mday of January, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and for the reasons set forth in the Memorandum of the
same date, |T |S HEREBY ORDERED THAT:

1. The motion (Doc. 4) for leave to proceed in forma pauperis is GRANTED for
the sole purpose of the fi|ing of this action.

2. The petition for writ of habeas corpus (Doc. 1) is D|SM|SSED without
prejudice

3. The C|erk of Court is directed to CLOSE this case.

Rl)bert D.hianam/
United States District Judge

 

